FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a - 16 or 15d - 16 of the Securities Exchange Act of 1934 For the month ofJune HSBC Holdings plc 42nd Floor, 8 Canada Square, London E14 5HQ, England (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F). Form 20-FX Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934). Yes No X (If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- ) 27 June 2016 HSBC HOLDINGS PLC FIRST INTERIM DIVIDEND FOR 2016 On 3 May 2016, the Directors of HSBC Holdings plc declared the first interim dividend for 2016 of US$0.10 per ordinary share. The dividend is payable on 6 July 2016 to holders of record on 20 May 2016 on the Principal Register in the United Kingdom or the Hong Kong Overseas Branch Register or the Bermuda Overseas Branch Register. The dividend is payable in cash in United States dollars, sterling or Hong Kong dollars, or a combination of these currencies, and with a scrip dividend alternative. Dividends payable in cash in Hong Kong dollars or sterling will be converted from United Statesdollars at the forward exchange rates quoted by HSBC Bank plc in London at or about 11.00am on 27 June 2016 (US$1HK$7.757455 and £1US$1.325890). Accordingly, the cash dividend payable on 6 July 2016 will be: US$0.10 per share; approximately HK$0.775746 per share; or approximately £0.075421 per share. For holders of American Depositary Shares ('ADSs'), each of which represents five ordinary shares, the cash dividend payable will be US$0.50 per ADS. It will be paid on 6 July 2016. The dividend for participants in the dividend reinvestment plan, operated by the Bank of New York Mellon, will be invested in additional ADSs. For and on behalf of HSBC Holdings plc Ben J S Mathews Group Company Secretary SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. HSBC Holdings plc By: Name:Ben J S Mathews Title:Group Company Secretary Date:27 June 2016
